       Case 2:18-cr-00018-KS-MTP Document 123 Filed 10/03/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         EASTERN (HATTIESBURG) DIVISION


UNITED STATES OF AMERICA                                                               PLAINTIFF

VS.                                                             CASE NO. 2:18-cr-18-KS-MTP-3

GLENN DOYLE BEACH JR.                                                                DEFENDANT



         OBJECTION AND MOTION TO QUASH OR, IN THE ALTERNATIVE,
         MODIFY SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION,
                     OR OBJECTS IN A CRIMINAL CASE



       COMES NOW, Christian Brooke Braley and Lehman J. Braley, through the undersigned

counsel, and pursuant to Federal Rule of Criminal Procedure 17(c)(2), file this Objection and Motion

to Quash or, in the alternative, Modify the Subpoena to Produce Documents, Information, or Objects

in a Criminal Case, and in support of said objections would state as follows:

       1.       Neither Lehman J. Braley nor Christian Brooke Braley is a party to this criminal case.

       2.       The Defendant in this criminal case has now served a subpoena duces tecum upon

Cellular South, Inc. d/b/a C Spire (“C Spire”) commanding C Spire to produce records related to the

cell phone numbers registered to Christian Brooke Braley under the account owned by Lehman J.

Braley for the time period of January 1, 2015 to present. A copy of the subpoena is attached hereto

as Exhibit 1.

       3.       Neither Lehman J. Braley nor Christian Brooke Braley was provided notice by any

party to this litigation of the subpoena.

       4.       Lehman J. Braley and Christian Brooke Braley object to this subpoena which seeks

private and personal information regarding Christian Brooke Braley’s telephone number as well as
          Case 2:18-cr-00018-KS-MTP Document 123 Filed 10/03/18 Page 2 of 2



all call logs, voice, and text message exchanges. Allowing C Spire to produce this information will

result in an unlawful invasion of Christian Brooke Braley’s right to privacy and a wrongful

disclosure of private information and business information that has no relevance to this criminal

action.

          WHEREFORE, Christian Brooke Braley and Lehman J. Braley object to the subpoena and

pray that this Court will enter an order quashing the subpoena on the grounds set forth herein, and

that C Spire be relieved of any duty to respond to this subpoena; or, in the alternative, the Court will

modify the subpoena so that only information relevant to the pending matter be disclosed.

          Respectfully submitted this the 3rd day of October, 2018.

                                                                  /s/ Randall E. Day, III
                                                                Randall E. Day III (MSB #9722)
                                                                Julie B. Mitchell (MSB #10064)
                                                                Attorneys for Christian Brooke Braley
                                                                and Lehman J. Braley

Of Counsel:
Mitchell Day Law Firm, PLLC
619 Crescent Blvd, Suite 203
Ridgeland, Mississippi 39157
Telephone No. 601-707-4036
Facsimile No. 601-213-4116

                                  CERTIFICATE OF SERVICE


       I, Randall E. Day III, certify that I electronically filed the foregoing with the Clerk of the
Court using the ECF system which sent notification of such filing to all counsel of record.

          This the 3rd day of October, 2018.

                                                        s/Randall E. Day III
                                                        Randall E. Day III




                                                   2
